          Case 3:20-cr-03125-JLS Document 22 Filed 10/27/20 PageID.70 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8                              (HON. JANIS L. SAMMARTINO)
 9   UNITED STATES OF AMERICA,                )      CASE NO. 20cr3125-JLS
                                              )
10           Plaintiff,                       )
                                              )      ORDER CONTINUING MOTION
11   v.                                       )      HEARING/TRIAL SETTING
                                              )
12 ROBERTO ARMENTA-                           )
   PALAZUELOS (1),                            )
13 ALFREDO ARMENTA-                           )
   PALAZUELOS (2)                             )
14     Defendants.
15
16
17           Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
18   Hearing/Trial Setting in this matter be continued from November 13, 2020 at 1:30 p.m. to
19   December 4, 2020, at 1:30 p.m. Time is excluded pursuant to 18 U.S.C. § 3161(h)(1)(D)
20   and in the interest of justice for the reasons set forth in the Order of the Chief Judge No.
21   18 and subsequent related orders.
22
             SO ORDERED.
23
24   DATED: October 27, 2020
25                                                  Honorable Janis L. Sammartino
                                                    United States District Judge
26
27
28



                                                                                20cr3125-JLS
